Citation Nr: 1820457	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  18-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service connected post-traumatic stress disorder and depression

2.  Entitlement to an evaluation in excess of 30 percent for the service connected gastroesophageal reflux disease, with history of peptic ulcer disease, status post Billroth-I (hereinafter gastric disorder).

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  For the entire appeal period from June 8, 2016, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment

2.  For the entire appeal period from June 8, 2016, the Veteran's gastric disorder has been manifested by symptoms of pain, vomiting, material weight loss, and other symptom combinations productive of severe impairment of health.

3.  The Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial rating for PTSD, but no higher, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for the maximum rating of 60 percent for gastric disorder have been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.124a, Diagnostic Code 7308-7346 (2017).

3.  The criteria for an award of a TDIU are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

i.  Legal Criteria

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. 

Under the formula, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.   

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders ("DSM-5") and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in February 2018, the current versions of the regulations including references to DSM-5 apply.

ii.  Factual Background and Analysis

A review of the record shows that the Veteran was provided with a VA PTSD disability benefits questionnaire (DBQ) in May 2016.  At the time of the examination, the Veteran reported that he has been married for 53 years.  He reported that he was dependent on his wife for memory and care.  He described himself as overbearing in the relationship.  He talked to his four children regularly and saw his grandchildren and great granddaughter at holidays.  He described himself as a loner.  He reported that he had few social activities and a few friends at church.  He claimed that he felt depressed and angry when thinking about his military experiences.  He seemed to "explode" the most with his wife and would yell or snap at her.  He stated that this also happened with medical providers when "they push too far."  He slept five hours per night and woke often due to dreams, pain, and urination.  He occasionally had difficulty falling back to sleep.  A few times a month, he would dream about an explosion in the military and falling.  He described low energy.  

The examiner indicated that the Veteran experienced prolonged psychological distress and reactions as well as avoidance behavior regarding reminders of traumatic event.  He exhibited persistent distorted cognitions, negative emotional state, markedly diminished interest or participation in activities, feelings of detachment and estrangement from others, irritable behavior and angry outbursts (with little or no provocation), and sleep disturbance.  His PTSD was manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Behavioral observations revealed that he was clean, well-groomed, and dressed nicely for the examination.  His speech was clearly articulated.  He was oriented times three.  His answers were logical and relevant to the asked questions.  There was no evidence of any psychosis as he denied any auditory or visual hallucinations.  His attention and concentration were fair throughout the examination and his memory appeared to be adequate for the interview.  He denied any suicidal ideation and also denied any thoughts of hurting other people.  His range of affect was full and appropriate to topic.  He was occasionally irritable. 

The Veteran's scores on VR-12 reporting suggested that his mental concerns had a mild to moderate deleterious effect on functioning.  There was some discrepancy between perceived symptom severity, behavioral observations, and medical records that perhaps reflected a minimization of symptoms.  The examiner described the Veteran's PTSD symptoms as moderate and causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

VA treatment records show ongoing treatment for PTSD.  A June 2016 mental health note showed that the Veteran was very argumentative, irritable at first, and unwilling to answer many questions.  He reported extreme irritability and social avoidance.  He stated that he was often on edge and hypervigilant.  He described his life as very lonely because he could not tolerate being around people and they could not tolerate being around him.  He denied depressed mood and suicidal ideations.  He reported changes in his memory over the past few months and felt like he struggled with remembering where he put things and what he had to do during the day.  He denied suicidal acts and self-harm.  He reported that he had six adult children and many grandchildren and described a close relationship to them.   He stated that he retired following a back injury.  On examination, he was alert, attentive, oriented times three, fidgety, and very irritable.  He made large gestures.  He eventually calmed down and was cooperative and reasonable.  His speech included a normal rate/rhythm.  His language was intact.  He did not have any perceptual disturbances, or suicidal or violent ideations.  His thought process and content were normal, his insight and judgment were good, and his memory was intact.  

An August 2016 record noted that the Veteran had poor sleep and nightmares once a week.  He had occasional periods of irritability.  He was appropriately dressed for the weather and had good hygiene.  He was cooperative and pleasant without psychomotor abnormalities.  He had good eye contact.  His speech rhythm and volume were hyper verbal at times.  His affect was euthymic and congruent.  His thought processes were often tangential.  He denied suicidal or homicidal ideations or audio visual hallucinations.  On a November 2016 neuropsychological assessment, the Veteran reported memory difficulties that began gradually approximately 2-3 years ago and have progressively worsened since that time.  He stated that he often misplaced items and had difficulty remembering his medications, details of conversations, and names (including his children's names).  He also reported a decline in his ability to concentrate over the last 2-3 years, such that he had difficulty focusing on and following conversations.  Due to these difficulties, he reportedly tended to avoid conversations altogether when possible.  He stated that his wife assisted him with management of his medications.  His wife also managed the finances.  

The Veteran described his current mood as depressed and anxious stating that he often felt hopeless.  He denied any past or current suicidal or homicidal ideation.  He became agitated when he talked about his traumatic in-service event and his ongoing symptoms.  He reported that he had a "short-fuse" with people and was easily angered.  His sleep was reportedly poor, with frequent waking during the night due to nocturia and nightmares.  He lived with his wife of 64 years with whom he reportedly had a very good relationship.  He arrived on time for his scheduled appointment and was unaccompanied.  He was appropriately dressed and groomed.  He presented in a wheelchair.  No gross motor abnormalities were noted.  His speech was fluent and articulate with no evidence of word-finding difficulties or paraphasic errors during casual conversation.  He was able to comprehend speech and follow task instructions without difficulty.  His thought processes were tangential at times, though he was responsive to redirection.  His mood was generally dysthymic, with labile affect.  He was very pleasant and jovial for much of the evaluation, though he became agitated numerous times during the interview and testing, particularly when discussing difficult topics (e.g., his PTSD) or when presented with challenging tests.  On multiple occasions, he slammed down his pencil or strongly hit the table during testing.  Despite his high level of frustration, he insisted that he wanted to finish the tests.  He was alert and oriented throughout the evaluation. 

Overall, the Veteran appeared to put forth adequate effort to render the current results valid, though his high level of frustration during testing may have negatively impacted his performance to some degree.  The provider acknowledged that the Veteran performed poorly on tests of memory, language, executive functioning, and processing speed, which was generally consistent with the cognitive screening conducted in June 2016, suggestive of subcortical dysfunction and consistent with a diagnosis of major vascular neurocognitive disorder.  The provider stated that emotionally, the Veteran reported severe symptoms of depression and PTSD on self-report questionnaires.  

In an August 2016 VA examination report, the examiner found that based on a review of the available electronic VA records, the Veteran's PTSD would make it difficult, if not impossible, to participate in gainful employment due to the inability to maintain work relationships with other people based solely on the symptoms of PTSD.  

During the June 2017 VA PTSD examination, the examiner found that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran continued to live with his wife in their home.  In addition to symptoms reported on the last VA examination, he exhibited hypervigilance, exaggerated startle response, and problems with concentration.  The Veteran also exhibited depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.
Behavioral observations revealed that the Veteran was casually dressed and well groomed.  He was cooperative with the examiner.  His speech was normal in rate and volume.  His mood and affect were subdued.  He demonstrated no psychotic symptoms.  He was logical and coherent.  He denied any urge to harm himself or others.  He was oriented to the date and day, place, and his name.  He was able to remember the names of the last two presidents with effort.  He was able to retain three words immediately and to remember one of them three minutes later.  He showed a good ability to calculate, though it took him some time.  He showed an average ability to think abstractly.  The Veteran continued to have substantial impairment as a result of his service-connected PTSD.  His depressive symptoms were best seen as part of the picture of his PTSD.  He also had progressive memory problems due to his major vascular neurocognitive disorder. 

During the relevant appeal period, the Veteran's medical records reflect nonservice-connected major vascular neurocognitive disorder.  During the June 2017 VA examination, the examiner reported that the Veteran had more than one mental disorder and included such diagnoses as PTSD and major vascular neurocognitive disorder.  The examiner reported that it was possible to differentiate between what symptoms were attributable to each disorder.  The examiner explained that the Veteran's depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, disturbances in mood and motivation, difficulty in social situations, and difficulty in adapting to stressful circumstances are largely attributable to his PTSD.  His memory problems were primarily attributable to his major vascular neurocognitive disorder, although his concentration was negatively affected by both disorders.  The examiner indicated that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The examiner added that the Veteran's PTSD and major vascular neurocognitive disorder worked together to cause social impairment in such a way that it was impossible to differentiate what portion of his impairment was due to each diagnosis without resort to mere speculation.  Thus, regarding occupational and social impairment, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

Overall, the Board finds that throughout the appeal period, a 70 percent rating is warranted because the Veteran's PTSD was manifested by: depression, anger, argumentativeness, irritability, outbursts (with little or no provocation), sleep impairment, nightmares, low energy, distress, suspiciousness, panic attacks, avoidance behavior, diminished interest in activities, distorted cognitions, impaired concentration, feelings of detachment and estrangement from others, disturbances in motivation and mood, hypervigilance, hyper verbal speech and volume, tangential thought process, anxiety, feelings of hopelessness,  dysthymic mood with labile affect, frustration, difficulty in establishing and maintaining effective work and social relationships, inability to maintain work relationships, difficulty in social situations, and difficulty in adapting to stressful circumstances.  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment with deficiencies in most areas of the Veteran's life, including work, school, family relations, judgment, thinking, and mood.  See Mauerhan, 16 Vet. App. 436 (2002).

The Court has held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have been hospitalized or treated on an inpatient basis to establish suicidal ideation. Id.   Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation." Id.  Here, throughout the appeal period, the Veteran repeatedly denied having any suicidal and homicidal ideations.  However, the Veteran's social impairment as demonstrated by isolation, estrangement, detachment, avoidance, inability to maintain work relationships, and difficulty in social situations, show that when viewed holistically, looking at both social AND occupational impairment and the Veteran's history of ongoing symptoms, the Veteran's disability picture more nearly approximates a severity level warranting the 70 percent rating in the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.  

However, the Board finds that the preponderance of the evidence is against a finding that his PTSD resulted in total occupational and social impairment to warrant a 100 percent disability rating.  In this regard, there is no evidence in the record showing that his PTSD was manifested by such symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for own occupation, or own name.

Indeed, his VA treatment records and VA examination reports indicate that the Veteran has consistently been noted to be oriented to person, time, and place.  The Board acknowledges that a November 2016 VA neuropsychological assessment reported that the Veteran had difficulty remembering his medications, details of conversations, and names (including his children's names).  Also, a June 2017 VA examination report indicated that the Veteran had mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks.  However, the June 2017 VA examiner specifically stated that the Veteran's memory problems were primarily attributable to his major vascular neurocognitive disorder.  The examiner did report that the Veteran's concentration was negatively affected by both disorders.  Recently, a VA rehabilitation consult note dated in September 2016 reflected that the Veteran's spouse supervised his showers and assisted occasionally with activities of daily living; however, the home safety assessment was related to the Veteran seeking a stair lift due to his fall history.  There is also nothing in the record suggesting that he has been unable to perform activities of daily living, that he requires personal monitoring for safety, or that he is incapable of maintaining personal hygiene due to his PTSD symptoms.  VA treatment records and VA examination reports consistently noted that he was clean, well groomed, and/or casually dressed.  
In addition, both total social and occupational impairment has not been demonstrated.  Regardless of the impact of the Veteran's PTSD symptoms on his occupation, he has been able to maintain a longstanding relationship with his current wife and has described a close relationship with his children and grandchildren.  Although he has difficulty with establishing and maintaining relationships, or an inability to establish work relationships, the Veteran does have relationships with others, albeit impaired. 

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

In sum, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under Diagnostic Code 9411 for a rating of 70 percent, but no higher, for the entire period on appeal.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

B. Gastric Disorder

i.  Legal Criteria

The Veteran's gastric disorder is currently evaluated as 30 percent under DC 7308-7346.  In the selection of code numbers assigned to disabilities, injuries and diseases will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2017).  The hyphenated diagnostic code in this case indicates that post gastrectomy, under Diagnostic Code 7308, is the service-connected disorder and hiatal hernia under Diagnostic Code 7346, is the residual condition.  

Diseases of the digestive system, particularly within the abdomen, that while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Thus, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System" do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113.

The Schedule of Ratings-Digestive System directs that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Thus, despite the Veteran's diagnoses of gastroesophageal reflux disease, with history of peptic ulcer disease, status post Billroth-I, he will be rated under DC 7346 for hiatal hernia as his symptoms most closely approximate the symptoms provided under DC 7346 and DC 7346 provides the higher rating.

Under Diagnostic Code 7346, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  The next higher rating of 30 percent is provided for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is authorized for hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7308, a 20 percent rating is warranted for mild post gastrectomy syndrome with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent rating is warranted for moderate post gastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is assigned for severe post gastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308.

ii.  Factual Background and Analysis

A review of the Veteran's private treatment records from Aurora Advanced Healthcare shows that he has difficulty swallowing foods, dysphagia, anemia, constipation, and a cough.   

The Veteran was afforded a VA esophageal condition DBQ in August 2016.  During the examination, the Veteran reported that he always felt like there was something in his throat that he could not cough or belch out.  He had difficulty with swallowing, reflux, regurgitation, nausea, occasional vomiting, as well as difficulty with digesting "heavy foods" associated with intermittent constipation and diarrhea.  His gastrointestinal symptoms caused a disturbance with sleep 3 to 4 nights per week.  The examiner reported the Veteran's symptoms as persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, sleep disturbance caused by esophageal reflux four or more times a year, material weight loss (baseline weight 185, current weight 170.3 pounds), nausea four more times per year that lasted less than one day, and episodes of vomiting four or more times per year lasting less than one day.  The examiner indicated that the Veteran has mild anemia.  

Treatment records from Aurora Medical Center reflect that the Veteran was hospitalized in October 2016 for atypical chest pain:  A gastrointestinal examination was negative for abdominal pain, diarrhea, nausea and vomiting.  His abdominal examination was entirely normal.   

An April 2017 VA treatment record revealed that the Veteran had anemia, but he denied any chest pain, shortness of breath, abdominal pain, nausea, vomiting, diarrhea, hematuria, hematochezia, melena, weight loss, fevers, chills, and cough.  

The Veteran was afforded another VA esophageal condition DBQ in June 2017, in which he reported that he continued to feel like there was something in his throat that he could not cough out.  He continued to have difficulty with swallowing, reflux, regurgitation, nausea, occasional vomiting, as well as difficulty with digesting "heavy foods" associated with intermittent constipation and diarrhea.  His gastrointestinal symptoms cause a disturbance with your sleep 2 to 3 nights per week.  He reported that he had a colonoscopy completed the week prior, which was entirely normal.  The examiner reported that the Veteran experienced persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, sleep disturbance caused by esophageal reflux four or more times a year, material weight loss ((baseline weight 185, current weight 175 pounds), nausea four more times per year that lasted less than one day, and episodes of vomiting four or more times per year lasting less than one day.  

A review of his VA treatment records shows that he was hospitalized in October 2017 for symptomatic anemia, with the most common source of iron deficiency anemia being from his gastrointestinal system.  Multiple duodenal veins demonstrated a possible source of blood loss, which were cauterized and biopsied.  His blood count stabilized and he was discharged.  During hospitalization, his abdomen was soft, non-tender, no distention was present.  He denied nausea, pain, vomiting, diarrhea, and blood in stool.  His appetite was fair and bowel sounds were present in all quadrants.  

The criteria for the maximum rating of 60 percent for gastric disorder have been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.124a, Diagnostic Code 7346 (2017).  VA and private treatment records and VA examination reports in August 2016 and June 2017 show that the Veteran has had symptoms of atypical chest pain, persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, anemia, weight loss (described by the VA examiners as material weight loss), difficulty with digesting "heavy foods" associated with intermittent constipation and diarrhea, sleep disturbance caused by esophageal reflux four or more times a year, as well as nausea and vomiting four more times per year.  The Board finds that the Veteran has met the requirements of pain, vomiting, material weight loss, anemia, and symptom combination productive of severe impairment of health.  Thus, the Board finds that evidence substantiates that the Veteran is entitled to a 60 percent rating for the entirety of the period on appeal.  

A 60 percent disability rating is generally the maximum assignable schedular disability rating for gastrointestinal disorders, and is the maximum assignable schedular disability rating under the specific diagnostic codes under which the Veteran's service-connected gastrointestinal disorder is rated.  See 38 C.F.R. § 4.114, Diagnostic Codes 7308-7346. 

The Board has considered the applicability of rating the Veteran's service-connected disability under other potentially applicable diagnostic codes which provide for a rating in excess of 60 percent.  However, a marginal ulcer, cirrhosis of the liver, ulcerative colitis, fistula of the intestine, complete loss of sphincter control, stricture of the rectum and anus requiring colostomy, ventral hernia, chronic liver disease without cirrhosis, pancreatitis, or hepatitis C have not been shown by the evidence of record.  See 38 C.F.R. § 4.114, Diagnostic Codes 7306, 7312, 7323, 7330, 7332, 7333, 7339, 7345, 7347, 7354 (2017).

c. TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities, specifically his PTSD and gastric disorder.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).
  
The Veteran meets the schedular criteria for an award of TDIU.  38 C.F.R. § 4.16 (a) (providing that the schedular criteria are met if there are two or more service-connected disabilities with one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more); 38 C.F.R. § 4.25 , Table I (Combined Ratings Table).

After review of the evidence, the Board will resolve any doubt in the Veteran's favor and finds that he is unemployable due to service-connected disabilities.  On his formal claim for TDIU in June 2016, the Veteran reported that he last worked full-time on June 1, 1990.  He last worked on a part-time basis (20 hours per week) in security from July 2005 to June 2010.  He indicated that he left his last job because of his disability.  He reported that his PTSD and gastric disorder prevented employment.  With regard to his education, he reported that he completed one year of college.  

The Veteran's former employer, First Transit, reported that he worked from April 25, 1977, until his retirement on February 1, 1992, as a bus operator and information agent.

The record contains medical evidence weight both for and against the claim for TDIU. 

On May 2016 VA PTSD DBQ, the examiner reported that the Veteran's PTSD caused difficulty in establishing and maintaining effective work and social relationships.  Both the May 2016 and the June 2017 VA PTSD examiners found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In August 2016, a VA examiner reviewed the Veteran's file and stated that it would be difficult, if not impossible, for the Veteran to participate in gainful employment due to the inability to maintain work relationships with other people based solely on the symptoms of PTSD.  

At the VA examinations in August 2016, and June 2017, the examiner indicated that the Veteran's gastric disorder impacted his ability to work.  The examiner opined that the Veteran's gastric disorder would at least as likely as not still render him able to secure and maintain substantially gainful employment; however, some work place accommodation may be needed regarding his gastrointestinal symptoms of nausea, constipation, and diarrhea.

Overall, the Board finds that the evidence is at least in equipoise regarding the question of unemployability.  The Board will therefore resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Throughout the appeal period from June 8, 2016, a disability rating of 70 percent, but no higher, for PTSD is granted.

Throughout the appeal period from June 8, 2016, a disability rating of 60 percent, but no higher, for a gastric disorder is granted.

Entitlement to TDIU is granted.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


